DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 1-24 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 19, 2021. The traversal is on the ground(s) that there is no undue search burden because the claims encompass similar subject matter. This is not found persuasive because the reasons for undue burden were stated in the restriction requirement and Applicant has not pointed out any error in the reasoning to support for Applicant's allegation of lacking of undue burden. Thus, the requirement was made final in the last office action.

Claim Rejections - 35 USC § 102/103
Claims 25-33 stand rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jahns (US 2015/0297466) as set forth in the last office action and reiterated below.
	Claims 25-27: Jahns teaches a porous zirconia article having a pore diameter from 15 to 60 nm, 40 to 60% of theoretical density (para. 0123-0222) which overlaps the claimed ranges of 40 to 70 nm and 57 to 62%, respectively. Four zirconia compositions are described of which two zirconia compositions comprising lower amount of yttria are preferred if high strength is desired, which would include compositions which include 1 to 5 mol% or 3.5 to 4.5 mol% of Y2O3 (Jahns, para. 0225, 0227 & 0229) which overlap the claimed range of 4 to 5.1 mol%. Therefore, the PHOSITA would have been motivated to select the two aforementioned zirconia compositions if high strength is required and moderate optical transmittance is sufficient. In addition, the instant claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious. See In re Malagari, 182 U.S.P.Q 549. Jahns teaches the porous article is formed as pre-sintered blocks by heating at 1020°C and holding for 2 hours (Jahns, para. 0324). Thus the porous zirconia article of Jahns is at the bisque state as defined in the instant specification at paragraph 0084.
	Claim 28: Jahns does not report the enlargement factor of the porous article; however, Jahns teaches the porous article is formed as pre-sintered blocks by heating at 1020°C and holding for 2 hours (Jahns, para. 0324), which is the same heating temperature and duration described in the instant specification at paragraph 0084; in addition, the porous article of Jahns possesses the same porosity as that of the claimed material as discussed in claims 30-33 below; therefore, it is expected that the porous blocks of Jahns possess the same enlargement factor as claimed.
	Claim 29: The average grain size of the zirconia is less than 300 nm (Jahns, para. 0223) which is within the claimed range of 100-300 nm.
	Claims 30-33: The porous material typically has a porosity between about 34 to 67 % (Jahns, para. 0057) which overlaps the claimed range of 38 to 41%.

Claims 25-33 stand rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over HAUPTMANN (US 2015/0238291) as set forth in the last office action and reiterated below.
	Claims 25-27: Hauptmann teaches a pre-sintered porous zirconia mill blank (para. 0136) comprising from 1 to 5 mol% of Y2O3 (para. 0120-0123) which overlaps the claimed range of 4 to 5.1 mol%, 4.5 to 5.1mol%, and 4.6 to 5.1 mol%; an average pore diameter from 15 to 60 nm (para. 0129) which overlaps the claimed range of 40-70 nm, 
and a density about 40 to 60% of theoretical density (para. 0135) which overlaps the claimed range of 57 to 62%. The instant claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious. See In re Malagari, 182 U.S.P.Q 549. Hauptmann does not report the state of the mill blank, but the blank is formed from heating up to 1100°C and holding for 5 hours (Hauptmann, para. 0254) which is the same heating temperature and duration to form a bisque state body as described in the instant specification at paragraph 0084. Therefore, the porous zirconia mill blank of Hauptmann is necessarily at bisque state.
	Claims 28: Hauptmann does not report the enlargement factor, but the blank is formed from heating up to 1100°C and holding for 5 hours (Hauptmann, para. 0254) which is the same heating temperature and duration to form a bisque state body as described in the instant specification at paragraph 0084. Therefore, the ceramic mill blank of Hauptmann is expected to have the enlargement factor within the claimed range (i.e. less than1.2).
	Claim 29: The mill blank may comprise particles having a grain size of less than 300 nm (Hauptmann, para. 0278) which is within the claimed range of 100-300 nm.
	Claims 30-33: Hauptmann teaches a ceramic mill blank typically having a porosity of between 34% and 67% (para. 0041) which overlaps the claimed range of 38% to 41%.

Response to Arguments
Applicant alleges that each of the Jahns or Hauptmann publications “includes an unsupported assertion” that the porous zirconia article having a density of from about 40% to about 60% of theoretical density, but “neither of the publications teaches a method that could reasonably be expected to obtain this full range of results”.  This allegation is based on omission of the descriptions of Jahns and Hauptmann publications in which the processing conditions for achieving a body with a density of from 40-60% are clearly spelled out:
	In Jahns: Sintering zirconia aerogel at a “temperature from about 975 to about 1080oC” (most preferred) in air or inert gas “until a density of about 40 to about 60% of the final density of the material has been reached.” (Jahns, para. 0240-0242).  
	In Hauptmann (para. 0150-0159)  
	[0150] The heat treatment for obtaining the porous zirconia article is typically done under the following conditions: 
		[0151] temperature: from about 900 to about 1100° C. or from about 950 to about 1090° C.; from about 975 to about 1080° C.;
		[0152] atmosphere: air or inert gas (e.g. nitrogen, argon); 
		[0153] duration: until a density of about 40 to about 60% of the final density of the material has been reached.”
… … …	[0159] The dwell time (that is the time during which the aerogel is kept at that temperature) is helpful as well to tune strength and/or hardness to the specific needs of the chosen machining technology. The dwell time, however, can also be in a range from about 0 to about 24 h or from about 0.1 to about 5 h.”

	Therefore, contrary to Applicant’s allegation, the density of 40-60% of theoretical density as disclosed in Jahns and Hauptmann is not just an assertion or characterization, but it is an achievable result from the processing conditions clearly and detailly described in the publications.

Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



September 2, 2022